 Case 8:21-cr-00113-FLA Document 21 Filed 06/10/21 Page 1 of 1 Page ID #:90




                                                                             6/10/2021
                                                                                eva




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                          CASE NUMBER
                               PLAINTIFF                   8:21-cr-00113-FLA
                                                    No.
                        v.
 SARFRAZ NAWAZ YOUSUF, et al.,
                                                             NOTICE TO COURT OF
                               DEFENDANT(S)                RELATED CRIMINAL CASE

                                                    (PURSUANT TO GENERAL ORDER 14-03)


       Plaintiff United States of America hereby informs the Court that the above-entitled

criminal case may be related to:

       United States v. Fitting, et al., Case No. SA CR 20-144-DOC, which:

          X       were previously assigned to the Honorable David O. Carter;

                  has not been previously assigned.

The above-entitled cases may be related for the following reasons:

          X       the cases arise out of the same conspiracy, common scheme, transaction,
                  series of transactions or events;

                  the cases involve one or more defendants in common and would entail
                  substantial duplication of labor in pretrial, trial or sentencing proceedings if
                  heard by different judges.

       Additional explanation (if any):

 Dated: June 10, 2021                                 /s/ Keith D. Ellison
                                                      KEITH D. ELLISON
                                                      Assistant United States Attorney
